Judgment affirmed, with costs. Finding of fact contained in defendant Stull’s request No. 5 disapproved and reversed as without evidence to support it. (See New York Life Ins. Co. v. Casey, 178 N. Y. 381; Rafel v. Maurer, 101 Misc. 621; affd., 183 App. Div. 931; York City & County Banking Co. v. Bainbridge, 43 L. T. Rep. [N. S.] 732; Schroyer v. Thompson, 262 Penn. St. 282; Claiborne v. Birge, 42 Tex. 98.) All concur, except Thompson, J., who dissents and votes for reversal of the judgment as to the appellant Stull, on the law.